MORRISON, Judge.
The offense is the unlawful injury to real property; the punishment, 10 days in jail and a fine of $50.
No statement of facts accompanies the record.
Appellant contends that, since the information alleged injury to property belonging to the City of Lubbock, the penalty of 10 days in jail was not authorized by the statute, and relies upon Bryant v. State, 166 Tex.Cr.R. 492, 316 S.W.2d 421. Prosecution in Bryant was instituted under Article 859, V.A.P.C., whereas the information in the case at bar alleges the value of the property injured, thereby demonstrating that the prosecution was instituted under Article 1350, V.A.P.C., as amended in 1957.
The punishment assessed in this case is within that provided by Article 1350, supra.
The judgment is affirmed.